


Exhibit 10.5        


Evidence of Award
2014 Long-term Incentive Plan
Performance-Based Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Restricted Stock Units
On May 20, 2014 (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors of the Corporation granted you
an Award of [number] Restricted Stock Units (the “RSUs”) under the terms of the
Sprint Corporation 2007 Omnibus Incentive Plan (the “Plan”). Subject to the
terms and conditions of the Plan and this Evidence of Award, an RSU represents
the right for you to receive from us one share of Common Stock.


2. Performance Adjustment
Your RSUs are allocated equally among three annual performance periods (April 1,
2014 - March 31, 2015, April 1, 2015 - March 31, 2016 and April 1, 2016 - March
31, 2017) for which annual financial objective(s) are determined by the
Compensation Committee of the Board of Directors of the Corporation, or a
sub-committee thereof, at the beginning of each applicable performance period.
Subject to the discretion of the Board of Directors of the Corporation, or a
sub-committee thereof (excluding upward discretion with respect to the Section
162(m) objective results), the number of RSUs allocable to each annual
performance period will be adjusted as soon as reasonably practicable following
each annual performance period (“Adjustment Date”) by multiplying that number by
a payout percentage (0% up through 200%) based on achievement of that annual
performance period’s objective(s, as weighted) (the “Performance Adjustment”)
with the resulting number of RSUs being the “Adjusted RSUs,” with those RSUs
allocated to remaining performance period(s) being “Unadjusted RSUs.”


3. Restriction Period
Subject to the terms and conditions of this Award, including the Performance
Adjustment, your RSUs will vest on the earlier of (a) May 20, 2017 and (b) the
date vesting is accelerated as described in paragraph 4 below, conditioned on
you continuously serving as our employee to such date (the “Vesting Date”).


4. Acceleration of Vesting
Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs (both Adjusted
RSUs and Unadjusted RSUs) will vest fully, and Unadjusted RSUs will no longer be
subject to adjustment under paragraph 2, on your Separation from Service under
the following circumstances:


Ÿ If you die.
Ÿ If you have a Separation from Service under circumstances that make you
eligible for benefits under the company’s long-term disability plan.
Ÿ If you have a Separation from Service under circumstances that you receive
severance benefits under Section 9(b) of your employment agreement.




--------------------------------------------------------------------------------




2014 LTIP Performance-Based RSU Evidence of Award - Johnson


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as a common-law employee as reflected on our
payroll records.


Disability is defined in the Plan. Generally, it is your Separation from Service
under circumstances that make you eligible to receive benefits under our
long-term disability plan.


5. Forfeiture of RSUs
You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs.


6. Dividends
If cash dividends are paid on the Common Stock underlying your RSUs (as adjusted
under paragraph 2 if applicable and determined retrospectively), which you hold
on the dividend record date (the “Dividend RSUs”), you will receive a cash
payment equal to the amount of the dividend that would be paid on such Common
Stock, subject to the vesting provisions with respect to, and delivery at the
same time as the shares underlying, your RSUs.


If non-cash dividends are paid on the Common Stock underlying your Dividend
RSUs, the Board of Directors of the Corporation, or a sub-committee thereof, in
its sole discretion, may (1) adjust your RSUs as described in paragraph 10 of
this Evidence of Award, or (2) provide for distribution of the property
distributed in the non-cash dividend. The additional RSUs or property
distributed is subject to vesting provisions with respect to, and delivery at
the same time as the shares underlying, the original RSUs.


7. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your RSUs, as adjusted if applicable) is the latest of the Vesting
Date, the Adjustment Date if applicable, and the day after the Six-Month Payment
Delay if that delay applies to your RSUs. We calculate your taxable income on
the Delivery Date using the Market Value Per Share on the immediately preceding
trading day, but we use the average of the high and low reported prices of our
Common Stock instead of the closing price. We will distribute the Common Stock
as soon as practicable after the Delivery Date, but in no event later than 45
days after the Delivery Date. Six-Month Payment Delay is defined in the Plan to
mean the required delay in payment to a Participant who is a “specified
employee” of amounts subject to Section 409A of the Internal Revenue Code (the
“Code”) that are paid upon Separation from Service.


8. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, shares of Common Stock underlying your RSUs will
be delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.














Page 2 of 4




--------------------------------------------------------------------------------




2014 LTIP Performance-Based RSU Evidence of Award - Johnson


9. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


11. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of such grants in the future. Future grants,
if any, will be at the sole discretion of the Corporation, including, but not
limited to, the timing of any grant, the number of RSUs granted, the payment of
dividend equivalents, and vesting provisions.


12. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


13. Governing Law
This Evidence of Award will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.


14. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.














Page 3 of 4




--------------------------------------------------------------------------------




2014 LTIP Performance-Based RSU Evidence of Award - Johnson




15. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.
16. Clawback
We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Corporation determines that their or
its value is based on financial results or operating objectives impacted by your
knowing or intentional fraudulent or illegal conduct and that such forfeiture or
recovery is appropriate.


17. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated July, 2013 (the “Information Statement”) available
at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Evidence of Award,
the terms of the Information Statement and the Plan are hereby incorporated by
reference. This Evidence of Award, along with the Information Statement and the
Plan, contain the entire understanding of the parties.


Sprint Corporation


            
By: ________________________




____________________________
Robert L. Johnson






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933






















Page 4 of 4




